Citation Nr: 1034558	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  10-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for botulism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a fracture of the right second toe.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a fracture of the left second toe.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a knife wound to the right hand.

5.  Entitlement to compensation and/or VA outpatient dental 
treatment for a dental disorder involving an upper left tooth.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from February 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2010 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law Judge 
of the Board.  In a July 2010 letter he was notified that his 
hearing had been scheduled for August 16, 2010.  Prior to that 
date, however, he canceled his hearing because of health-related 
issues and requested, instead, the immediate transfer of his 
appeal to the Board for appellate adjudication based on the 
evidence already of record.  Therefore, his hearing request has 
been withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

Because of his age, the Board has advanced this appeal on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  An unappealed July 1947 rating decision initially considered 
and denied the Veteran's claim for service connection for a 
stomach disorder because there was no probative (competent and 
credible) evidence of a stomach disorder at the time of his 
discharge from the military or at any time since up until the 
time of that decision.  

2.  The additional evidence received since that July 1947 rating 
decision still does not suggest the Veteran has a current or 
chronic stomach disorder, including botulism.

3.  An unappealed June 1990 rating decision also denied the 
Veteran's claims for service connection for residuals of 
fractures of the second right and left toes because these alleged 
disabilities were not shown by the evidence then of record, much 
less to have been attributable to his military service.

4.  The additional evidence received since that June 1990 rating 
decision still does not show he has disability involving these 
toes, much less attributable to his military service.  

5.  That unappealed June 1990 rating decision also denied service 
connection for residuals of a knife wound to the right hand 
because there was no evidence of an injury to this hand in 
service and no evidence of a then current right hand disability, 
much less as a consequence.  

6.  The additional evidence received since that June 1990 rating 
decision still does not show the Veteran has a disability 
involving this hand, including especially as a residual of 
anything that happened during or coincident with his military 
service.  

7.  The Veteran did not sustain dental trauma during service; he 
was released from active duty in March 1946 and did not file a 
claim for VA outpatient dental treatment or services within one 
year of his discharge.




CONCLUSIONS OF LAW

1.  The July 1947 rating decision denying service connection for 
a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  The additional evidence submitted or otherwise obtained since 
that July 1947 rating decision is not new and material, and this 
claim for service connection for a stomach disorder - including 
botulism, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  The June 1990 rating decision denying service connection for 
residuals of fractures of the right and left second toes is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  The additional evidence submitted or otherwise obtained since 
that June 1990 rating decision is not new and material, and these 
claims for service connection for residuals of fractures of the 
right and left second toes are not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

5.  The June 1990 rating decision denying service connection 
residuals of a knife wound to the right hand is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

6.  The additional evidence submitted or otherwise obtained since 
that June 1990 rating decision is not new and material, and this 
claim for service connection for residuals of a knife wound is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).

7.  The criteria are not met for compensation and/or VA 
outpatient dental treatment for a dental disorder involving an 
upper left tooth.  38 U.S.C.A. §§ 1110 1712 (West 2002); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes and VA regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that when, as here, a 
Veteran is trying to reopen a claim that has been previously 
denied and not timely appealed, VA must both notify him of the 
evidence and information needed to reopen the claim and of the 
evidence and information needed to establish his underlying 
entitlement to service connection.  To satisfy these 
requirements, VA adjudicators are required to look at the bases 
of the denial in the prior decision and provide him a notice 
letter describing what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring this notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

In this case, the Veteran was provided an appropriate notice 
letter in May 2009 that complies with these VCAA requirements.  
Specifically, this letter complies with the Court's holding in 
Kent, supra, since it includes the criteria for reopening a 
previously denied claim following a final decision, the criteria 
for establishing the underlying claims for service connection, 
and information specifically concerning why these claims were 
previously denied by the RO in 1947 and 1990.  Consequently, the 
Board finds that sufficient VCAA notice has been provided, as the 
Veteran was informed of what evidence was necessary to 
substantiate the elements required to establish his entitlement 
to service connection for botulism, residuals of fractures of the 
right and left second toes, and residuals of a knife wound to the 
right hand that were found insufficient in the previous denial of 
these claims.

The letter also indicated the types of information and evidence 
needed to substantiate his claim of entitlement to compensation 
and/or VA outpatient dental treatment for a dental disorder 
involving an upper left tooth, explaining the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence as well as private and VA 
medical treatment records.  The letter also included the 
necessary information concerning how VA determines disability 
ratings and effective dates, once service connection is granted 
for a disability, see Dingess, supra, and it was also issued 
prior to the RO initially adjudicating his claims in September 
2009, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  



The Board therefore finds that VA has fulfilled its duty-to-
notify obligations under the VCAA, and the Veteran and his 
representative have not suggested otherwise or shown why the VCAA 
notice they received was insufficient for a fair adjudication of 
their appeal of these claims.  See Shinseki v. Sanders, 129 S. 
Ct. 1626 (2009) (indicating that, as the pleading party, the 
Veteran, not VA, has this responsibility of showing there is a 
VCAA notice error and that it is prejudicial, meaning outcome 
determinative).

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Concerning 
his petition to reopen his previously denied claims for service 
connection for botulism, residuals of fractures of the right and 
left second toes, and residuals of a knife wound to the right 
hand, the VCAA left intact the requirement that he first present 
new and material evidence to reopen these finally decided claims 
under 38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist has been fulfilled and proceed to evaluate the 
merits of these claims.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).

Unfortunately, most of his service personnel records are 
unavailable, as they were apparently were destroyed by a 1973 
fire while in the government's possession. However, VA has made 
all necessary attempts to obtain these missing records from the 
National Personnel Records Center (NPRC), a military records 
repository, as well as from the Veteran personally.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened 
duty to assist a Veteran in developing facts pertaining to his 
claim in a case in which service treatment records are presumed 
destroyed includes the obligation to search for alternative 
medical records).  See also Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See, too, Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  He claims these records are pertinent, as they would 
establish that he engaged in combat with an enemy force, which 
was when he sustained the knife wound to his right hand.  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), lessening the 
evidentiary burden of proof in this situation for establishing 
the occurrence of the claimed injury, since it was in combat, 
provided the claimed injury is consistent with the circumstances, 
conditions and hardships of the Veteran's service.

As will be explained below, however, the decision to deny his 
petition to reopen this claim for service connection for 
residuals of a knife wound to his right hand is based on the fact 
that he still has not established that he has a current right 
hand disability.  This finding, alone, is sufficient reason to 
deny his petition to reopen this claim, irrespective of his 
missing service personnel records, because those records, even if 
available for consideration, could not possibly address this 
determinative issue, especially since he served so long ago 
during World War II.  That is to say, his missing service 
personnel records do not obviate the need for him to also have 
this supporting evidence of a current right hand disability.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Missing 
service records, while indeed unfortunate, do not lower the 
threshold for an allowance of a claim; there is no reverse 
presumption for granting a claim.  The legal standard for proving 
a claim is not lowered; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

In any event, his DD Form 214 is available for consideration, 
which does not show that he was awarded the Combat Infantryman 
Badge (CIB) or similar citation, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while engaged 
in combat with an enemy force.

The Veteran also claims that VA should make another attempt to 
obtain these missing records.  The Board disagrees.  Numerous 
attempts have been made to obtain these records, but all have 
been unsuccessful.  Therefore, further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to 
assist is not a license for a fishing expedition to determine if 
there might be some unspecified information which could possibly 
support a claim.).

With respect to his claim for VA compensation and/or dental 
treatment, the Veteran has not been provided a VA examination 
because he has not established he cracked a tooth in service 
(including in an incident involving dental trauma) or that he has 
a current dental disorder, much less a consequence of that type 
of injury.  Therefore, there is no current dental disability to 
etiologically link to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that no further development of the 
claims is needed to meet the requirements of the VCAA.

II.  Whether there is New and Material Evidence 
to Reopen the Claim for Service Connection for a 
Stomach Disorder, Including Botulism

The Veteran is ultimately seeking service connection for 
botulism, which is a gastrointestinal or stomach disorder.  
However, the Board must first determine whether new and material 
evidence has been submitted since an unappealed July 1947 rating 
decision that had denied this claim.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a May 1947 decision the RO denied the Veteran's claim for 
service connection for a stomach disorder on the basis that it 
was "not shown by the evidence of record," which at the time 
included his service treatment records.  These records showed 
that he was treated for mild, acute gastro-enteritis, of unknown 
etiology, manifested by abdominal pain, vomiting, and loose bowel 
movements.  This acute condition apparently resolved, as the 
remainder of his service treatment records made no further 
reference to stomach problems.  

The RO issued another rating decision in July 1947 explaining 
that his claim for service connection for a stomach disorder was 
denied on the basis that the condition was not found at the time 
of his discharge from service.   The Veteran was notified of that 
decision and of his appellate rights in a letter dated in August 
1947.  But since he did not seek appellate review within one year 
of that notification, that decision became final and binding on 
him based on the evidence then of record and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In April 2009 the Veteran filed a claim for service connection 
for a stomach disorder, which he identified as botulism.   Since 
botulism is a stomach disorder, the RO properly determined that 
this was a petition to reopen the previously denied claim for 
service connection for a stomach disorder rather than a new claim 
for service connection, especially since there is no evidence 
that the Veteran has ever been diagnosed with botulism.  See 
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (holding 
that claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a 
newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the 


claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
See also Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is the evidence that 
has been added to the record since the last final disallowance of 
the claim, regardless of the specific basis of that denial.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  And, here, the last 
final denial of the claim was in July 1947, so that marks the 
starting point for determining whether there is new and material 
evidence to reopen the claim.

Since that decision, the Veteran has not submitted any medical 
records to show that he has a current stomach, to include 
botulism.  Although the RO has requested evidence of a current 
disability, the Veteran has made no attempt to comply with that 
request.  The only medical evidence received are copies of a 
historical report dated March 14, 1946, and a morning report 
dated August 25, 1946, showing that he was treated for a 
gastroenteritis and released.  But since this treatment was 
already established at the time of the final May 1947 decision, 
these reports are cumulative of the evidence already considered 
by the RO in May 1947.  Also, since neither report shows any 
evidence of a current disability, neither is material to the 
central issue in this case.  

The only other evidence is the Veteran's statements that he 
experienced stomach problems in service.  However, the Veteran 
never indicated that he currently suffers from a stomach 
disorder, which is the central element required to reopen the 
claim since this was the basis for the denial in July 1947.  But 
even assuming for the sake of argument that the Veteran made 
statements that he currently suffers from a stomach disorder, 
they still would not be material within the meaning of 38 C.F.R.  
§ 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons generally are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service connection.  
The Court reiterated this in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), again noting that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 5108.  
See also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions considered 
by decision maker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).

In sum, the evidence received since the July 1947 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material. Therefore, the July 
1947 rating decision remains final and binding and the appeal to 
reopen the claim is denied.  Further, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Whether there is New and Material 
Evidence to Reopen the Claims for Service 
Connection for 
Residuals of Fractures of the Right and Left 
Second Toes

The Veteran is seeking service connection for residuals of 
fractures of the second right and left toes.  He claims he 
fractured both toes due to a slip-and-fall injury in the shower 
while on active duty.  Before the Board is able to adjudicate 
these claims on their merits, however, it must determine whether 
new and material evidence has been submitted since an unappealed, 
and therefore final, June 1990 rating decision that denied 
service connection for these claimed disabilities.  Barnett, 83 
F.3d at 1383-84.

The RO initially denied service connection for residuals of 
fractures of the right and left second toes in a June 1990 rating 
decision.  The only medical evidence at that time included the 
Veteran's service treatment records, none of which made any 
reference to an injury involving either foot.  Indeed, the 
separation examination was entirely normal concerning the 
Veteran's feet.   There was also no medical evidence of a current 
foot disorder, to include the right and left second toes.  The RO 
thus denied the claims on the basis that these disabilities were 
not shown by the evidence of record.  

The Veteran was notified of the June 1990 rating decision and of 
his appellate rights in a letter dated in July 1990.  Since he 
made no attempt to appeal that decision, it is final and not 
subject to revision upon the same factual basis.  See 38 U.S.C.A.         
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  In April 2009, the 
Veteran filed a petition seeking to reopen his claim for service 
connection for residuals of fractures of the right and left 
second toes on the basis of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As discussed below, 
however, no such evidence has been submitted.

As with the previous claim, the Veteran has not submitted any 
medical evidence that he has a current disability involving the 
second toe of either foot.  Since the basis of the June 1990 
rating decision was that there was no medical evidence of a 
current disability, there is no basis to reopen this claim 
because the Veteran's own lay statements are not considered 
material within the meaning of 38 C.F.R. § 3.156. See Moray, 5 
Vet. App. at 214.

In conclusion, the Board finds that the evidence received since 
the June 1990 rating decision, when viewed either alone or in 
light of all of the evidence of record, is not new and material 
with respect to the Veteran's claims for service connection for 
residuals of fractures of the right and left second toes.  
Accordingly, the June 1990 rating decision remains final and the 
appeal is denied.

IV.  Whether there is New and Material 
Evidence to Reopen the Claim for Service 
Connection for 
Residuals of a Knife Wound to the Right 
Hand

The Veteran is seeking service connection for residuals of a 
knife wound to the right hand, which he claims were incurred 
during hand-to-hand combat during World War II.  But before the 
Board can adjudicate this claim on their merits, it must once 
again determine whether new and material evidence has been 
submitted since the final June 1990 rating decision that also 
denied service connection for this claimed disability.  Barnett, 
83 F.3d at 1383-84.

In the June 1990 decision the RO denied the Veteran's claim for 
service connection for residuals of a knife wound to the right 
hand on the basis that there was no evidence of any knife wound 
in service, and no current right hand disability shown by the 
evidence of record.  Since he made no attempt to appeal that 
decision, it is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  

In April 2009 the Veteran filed a petition seeking to reopen his 
claim for service connection for residuals of knife wound to the 
right hand on the basis of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, evidence 
submitted since the June 1990 decision still does not show that 
he injured his right hand in service or that he has a current 
disability involving his right hand.  Thus, new and material 
evidence has not been submitted to reopen this claim. 

The only evidence are the Veteran's statements that he injured 
his right hand when he was stabbed during hand-to-hand combat 
while protecting an allied POW camp in France during World War 
II.  He also claims that he should have been awarded the CIB and 
the Purple Heart, neither of which are listed in his DD Form 214, 
and would be sufficient proof that he had engaged in combat with 
an enemy force.  See 38 U.S.C.A. § 1154.  But the Veteran made 
these same statements prior to the final June 1990 rating 
decision.  Thus, his statement are cumulative of statements made 
at the time of the June 1990 rating decision and therefore cannot 
be considered new.  

The Veteran could possibly reopen his claim by submitting 
evidence other than his own statements that he actually engaged 
in combat with an enemy force, such as a combat medal.  Such 
evidence would be material to whether he incurred a knife wound 
to his right hand in service, because 38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof with respect to 
the issue of an in-service injury for any injury alleged to have 
been incurred in combat.  See Collette v. Brown, 82 F.3d 389 
(1996).  However, no such evidence has been submitted, and, as 
already noted, his DD Form 214 does not show that he was awarded 
the CIB, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy force.

The Board thus finds that the evidence received since the June 
1990 rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material with respect 
to the Veteran's claim for service connection for residuals of a 
knife wound to the right hand.  Accordingly, the June 1990 rating 
decision remains final and the appeal is denied.

V.  Entitlement to VA Compensation and/or VA 
Outpatient Dental Treatment for a Dental Disorder 
Involving a Left Upper Tooth

The Veteran contends that service connection is warranted for 
dental problems involving an upper left tooth.  He claims that he 
cracked this tooth while eating a hard biscuit in service, and 
that this tooth was eventually extracted after he left the 
military.  He is now requesting that VA pay of all dental 
treatment he received to correct this cracked tooth.  

The Board notes that the Veteran initially filed a claim for 
service connection for a "cracked tooth" in March 1990.  In a 
July 1990 Dental Rating Sheet, the RO denied service connection 
for dental trauma.  However, it does not appear the RO also 
adjudicated the issue of whether he was entitled to VA outpatient 
dental treatment.  Moreover, there is no evidence that he was 
notified of that decision or of his appellate rights.  Therefore, 
the Board finds that the July 1990 Dental Rating Sheet does not 
constitute a final and binding decision on this claim.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed another claim in April 2009 requesting VA 
dental treatment, so not just monetary compensation.



The Veteran is not entitled to VA compensation benefits for a 
cracked upper left tooth.  Compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  Otherwise, 
a Veteran may be entitled to service connection for 
dental conditions - including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the Veteran does not meet the criteria for 
compensation because there is no evidence of any of the 
compensable elements being met.  He claims that he cracked an 
upper left tooth in service while eating a biscuit.  He explained 
that he sought dental treatment at that time, when it was 
recommended that the tooth be extracted.  But he declined the 
recommended dental treatment in service and now apparently needs 
dental work many years after the fact.  

His dental records in service, however, make no reference to a 
cracked upper left tooth, let alone impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla.  Therefore, he is not entitled to compensation for an 
upper left tooth.  As he does not have one of the dental 
disorders listed under 38 C.F.R. § 4.150, there is no basis for 
an award of compensation based on his alleged dental disorder.

The Board also finds that the criteria for eligibility to receive 
VA outpatient dental treatment or services have not been met, 
either.  Generally, a Veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.



A Veteran will be eligible for Class I VA outpatient treatment if 
he has an adjudicated compensable service-connected dental 
condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In 
this case, the record shows the Veteran does not have an 
adjudicated service-connected compensable dental condition, 
nor has he alleged that his dental condition would warrant a 
compensable rating under the rating schedule.  See, e.g., 38 
C.F.R. § 4.150 (2009).

Class II eligibility extends to Veterans having a noncompensable 
service-connected dental disorder, subject to various conditions.  
Where a Veteran has a service-connected noncompensable dental 
condition or disability shown to have been in existence at the 
time of discharge or release from active service, which took 
place before October 1, 1981, one-time correction of the 
noncompensable service-connected dental conditions may be 
authorized if application for such treatment was made within one 
year after such discharge or release.  In this case, the Veteran 
was discharged from service in 1946 but did not file a claim for 
dental trauma until January 1990 and did not filed a claim for 
dental treatment until 2000.  Thus, his application is clearly 
untimely under the aforementioned eligibility category.

The Board notes that 38 U.S.C.A. § 1712 (b)(2) provides that a 
Veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed by 
the service member, or shall include a certification that the 
member refused to sign.  The Court has held that if there is no 
certification of record the time limit is not considered to have 
begun.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, 
38 U.S.C.A § 1712(a)(2) became effective in 1981 and was held to 
be inapplicable to Veterans who were released from active duty 
prior to this time, so such as the Veteran who instead served 
many years earlier during World War II.  See Woodson v. Brown, 8 
Vet. App. 352 (1995).  Accordingly, the holding in Mays is 
inapplicable to the facts of this particular case.



In addition, Veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" does 
not include the intended effects of therapy or restorative dental 
care and treatment provided during a Veteran's military service.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2004).  The intended effect of dental 
treatment performed in service, including extractions of teeth, 
is not considered dental "trauma" as the term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 
U.S.C.A. § 7104(c) (2008); Smith v. West, 11 Vet. App. 134 
(1998).  To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental trauma.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, 
for conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental conditions 
are typically subject to limitations of one-time treatment and 
timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161 (2004).  In this case, the record contains no evidence 
that the Veteran currently has a dental condition that resulted 
from combat wounds or other service trauma.  Indeed, he has not 
submitted any current dental records to show a current dental 
disorder.  Thus, the Board must find that he is ineligible for 
VA dental care on a Class II(a) basis.

Other categories of eligibility, Class II (b) or (c) eligibility, 
extends to Veterans having a service-connected noncompensable 
dental condition or disability and who were detained or interned 
as prisoners of war.  38 C.F.R. § 17.161(d), (e).  Other 
categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161 include Class III eligibility, which extends to 
those Veterans having a dental condition clinically determined to 
be complicating a medical condition currently being treated by 
VA, Veterans whose service-connected disabilities are rated as 
totally disabling, and some Veterans who are Chapter 31 
vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), 
(i).  Again, however, neither the contentions of the Veteran nor 
the evidence of record contains any indication that this 
eligibility category is applicable.

The Board thus concludes that the only class of Veterans seeking 
service connection for purposes of VA dental treatment that is 
arguably applicable to the Veteran is Class II (2), those having 
a service-connected non-compensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, which took place before 
October 1, 1981.  However, persons qualifying under Class II (2) 
must make application for treatment within one year of discharge.  
The Veteran did not do so.  Accordingly, this eligibility 
category is inapplicable to this case.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation and/or VA 
outpatient dental treatment for a dental disorder involving an 
upper left tooth.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.


ORDER

The petition to reopen the claim for service connection for a 
stomach disorder, including botulism, is denied.

The petition to reopen the claim for service connection for 
residuals of a fracture of the right second toe is denied.

The petition to reopen the claim for service connection for 
residuals of a fracture of the left second toe is denied.

The petition to reopen the claim for service connection for 
residuals of a knife wound to the right hand is denied.

The claim of entitlement to VA compensation and/or VA outpatient 
dental treatment for a dental disorder involving an upper left 
tooth is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


